Citation Nr: 0603843	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sensory loss of the 
left side.

2.  Entitlement to an increased disability rating for 
service-connected follicular skin disability, previously 
diagnosed as atypical chloracne, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Procedural history

In an August 1989 rating decision, service connection was 
granted for chloracne; a 10 percent disability rating was 
assigned.

In the June 1998 rating decision which forms the basis for 
this appeal, service connection was denied for sensory loss 
on the left side, and a rating in excess of 
10 percent for chloracne was denied.  The veteran perfected 
his appeal by way of a substantive appeal (VA Form 9) 
received in August 1999.

In October 2000, the veteran and his spouse presented oral 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's claim file.  

In January 2001, the Board remanded the issues of service 
connection for sensory loss on the left side and an increased 
rating for chloracne.  Following the Board's remand, the RO 
continued the previous denial of service connection for 
sensory loss of the left side and an increased disability 
rating for chloracne in supplemental statements of the case 
(SSOCs) issued in November 2004 and April 2005.  The case has 
been returned to the Board for further appellate proceedings.

Issues  not on appeal

In July 1996, the veteran perfected an appeal by way of a 
substantive appeal (VA Form 9) of a denial of a total 
disability rating based on individual unemployability (TDIU) 
in an August 1995 rating decision.  The Board remanded that 
issue in January 2001.  In a May 2001 rating decision, TDIU 
was granted effective September 9, 1996.  The veteran has not 
expressed disagreement with the effective date of the 
assignment of TDIU.  That issue is no longer in appellate 
status.
 
In the June 1998 rating decision which forms the basis for 
this appeal, service connection was denied for post-traumatic 
stress disorder (PTSD).  In January 2001, the Board granted 
service connection for PTSD.  In a February 2001 rating 
decision, the RO assigned a 70 percent rating.  The veteran 
has not expressed disagreement with the assigned rating or 
its effective date.  

In a February 2003 rating decision, service connection was 
denied for hypertension.  The veteran filed a timely NOD, and 
the RO issued a SOC in July 2004.  The veteran, however, did 
not perfect an appeal by submitting a substantive appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record serves to link 
the veteran's current neurological disorder, diagnosed as a 
disability manifested by left hemisensorial deficit, to an 
in-service blast injury.

2.  The veteran's service-connected follicular skin 
disability is manifested by diffuse follicular erythema with 
hyperkeratotic spines in several of the follicular orifices 
over the flanks, abdomen, and back.  The erythema is 
manifested by extensive lesions.  It is not in exposed areas, 
to include the face and neck, and it affects 20 percent of 
the entire body.  It is not manifested by ulceration, 
extensive exfoliations, crusting, systemic or nervous 
manifestations, and it is not exceptionally repugnant.  It 
does not require constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during a twelve-month period.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
follicular skin disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A neurological disorder, diagnosed as a disability 
manifested by left hemisensorial deficit, was incurred in 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The criteria for a 30 percent disability rating for 
service-connected follicular skin disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

3.  The criteria for referral for increased disability rating 
for the service-connected follicular skin disability on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
sensory loss of the left side.  He is also seeking 
entitlement to an increased rating for his service-connected 
chloracne.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the June 
1999 SOC and the November 2004 and April 2005 SSOC's of the 
relevant law and regulations pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
June 2003, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need for 
evidence showing what the evidence must show to establish 
service connection for sensory loss of the left side and for 
evidence that his chloracne had gotten worse.  Accordingly, 
he was told of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As for the evidence to be provided 
by the veteran, he was advised to inform VA of medical 
evidence pertaining to his disabilities, to include private 
medical records, and to submit any copies of the records of 
Dr. L.E.S. that were in the veteran's possession.  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would obtain 
relevant federal government records, including his service 
medical records, VA Medical Center records, and the Social 
Security Administration.  He also informed that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, including records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  He was told that VA contacted Dr. Sampson, 
but that he was unable to locate any of the veteran's 
records.

The veteran was specifically advised by VA in the June 2003 
letter that he could submit private medical records, 
including the records of Dr. L.E.S.  Moreover, he was 
informed that "[i]t's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  June 12, 
2003, letter, page 5 (emphasis in the original).  These 
requests were unlimited; that is, it can reasonable be read 
to encompass any and all evidence in the veteran's 
possession.  Thus, the VCAA letter complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to  request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  Moreover, the 
November 2004 and April 2005 SSOC's included the "give us 
everything you've got language" contained in 38 C.F.R. 
§ 3.159(b)(1).  See the April 2005 SSOC, page 2, November 
2004 SSOC, page 3.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the June 2003 VCAA 
letter requested a response by within 30 days from the date 
of that letter, the letter also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
June 2003 VCAA letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case,  the veteran's claims for service connection for 
sensory loss of the left side and an increased rating for 
chloracne were initially adjudicated by the RO in June 1998 
prior to the enactment of the VCAA, compliance with the 
notice provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  

Subsequent to the enactment of the VCAA, the veteran's claims 
were adjudicated by the RO, following the issuance of a VCAA 
letter in June 2003, and after that the veteran and his 
representative were allowed the opportunity to present 
evidence and argument in response.  See the SSOC's issued in 
November 2004 and April 2005.  The Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records, medical records from military 
facilities for post-service treatment, Social Security 
Administration records, and reports of VA examinations, which 
will be described below.  The RO attempted to obtain the 
records of Dr. L.E.S., but the records were not available.  
See 38 C.F.R. § 3.159(c)(1) (2005).  The RO informed the 
veteran of the attempt to obtain the records in the June 2003 
VCAA letter.  See 38 C.F.R. § 3.159(e) (2005).

The January 2001 Board remand provides that "unretouched 
color photographs of the veteran's chloracne should be 
obtained."  The Board notes the veteran's representative's 
intimation in the December 2005 informal hearing presentation 
that the latest two VA examinations may be inadequate because 
color photographs were not taken or are not present in the 
claims file, and that therefore VA did not comply with the 
directives of the January 2001 Board remand.  

It does not, in fact, appear that color photographs were 
taken.  This case, however, is unlike Stegall v. West, 11 
Vet. App. 268, 271 (1998), in which the Court held that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In Stegall, evidence which was not obtained 
pursuant to a Board remand was crucial to a determination of 
that case, because the evidence which was of record was 
inadequate.  See Stegall, 11 Vet. App. at 270-71.  In this 
case, recent evidence does not indicate that the veteran's 
skin disorder involves exposed areas.  The report of the 
December 1996 VA examination reflects that the veteran had 
lesions on his chin that appeared to eczematous in nature, 
and the veteran reported in January 1997 a rash on his chin 
for many years.  Moreover, the veteran noted current 
symptomatology on his face at his October 2000 hearing, which 
he reported that he has constantly had.  See the hearing 
transcript, pages 3-4.  However, no such symptomatology on 
the face or neck was noted at August 2001 and March 2005 VA 
examinations.  Also, the record does not show any treatment 
for facial symptomatology subsequent to January 1997. 

In short, there is no evidence of current disfigurement 
involving exposed areas, to include the face and neck.  Under 
such circumstances, the veteran's skin disorder is not rated 
based on disfigurement, but rather on other factors.  Color 
photographs, if in the file, would not add anything to the 
record.  Therefore, unretouched color photographs are 
irrelevant to the claim presented here and would not have 
provided anything probative.  Accordingly, any error on the 
part of the RO in not obtaining such evidence is harmless, 
especially in light of the grant below.  Id. at 271.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in October 2000 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims file.



1.  Entitlement to service connection for sensory loss of the 
left side.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including an organic disease 
of the nervous system, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
neurological disability.  The reports of the VA neurological 
examinations in January 1995, December 1996, and March 2002 
show a diagnosis of a disability manifested by left 
hemisensorial deficit affecting the left upper extremity, the 
left flank area, and the left lower extremity.  

Moving to Hickson element (2), injury or disease, as 
discussed in the Board decision in January 2001, the veteran 
engaged in combat.  The veteran's service medical records 
reflect that in May 1968 the veteran reported that he had a 
sudden onset of paralysis in the left forearm on April 12, 
1968, following a shrapnel wound from mortar fire on April 9, 
1968.  Therefore, element Hickson element (2) is met with 
respect to injury or disease.

As to Hickson element (3), medical nexus, as set out above, 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) do not presumptively establish service connection 
for a combat veteran or provide medical nexus evidence; 
rather, they relax the evidentiary requirements for 
determining what happened in service.  See Libertine, 9 Vet. 
App. at 524.  
  
The question which must therefore be answered by the Board is 
whether the neurological symptomatology following the 
shrapnel wound in service (which was initially diagnosed as 
brachial plexitis) resulted in the development of his current 
disability, manifested by left hemisensorial deficit.  In 
approaching this task, the Board is aware of the Court's 
holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[in the absence of specific medical evidence, the Board may 
not rely on its own unsubstantiated medical opinion].  With 
respect to this issue, there is competent medical evidence of 
record.

The March 2002 VA examiner's impression was status post blast 
injury with left hemisensorial deficit.  While the examiner 
stated that he was unable to find a clear explanation for the 
left upper extremity radiculopathy, he opined that the 
numbness and sensorial changes present on the left side of 
the body, to include the symptomatology in the left upper 
extremity, are related to the blast injury suffered in 
Vietnam.  The examiner noted that the veteran did not give a 
specific injury to his left upper extremity apart from the 
in-service blast injury, and the Board notes that the record 
also does not reflect another injury to the left upper 
extremity.  
This competent medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current neurological 
disorder manifested by a left hemisensorial deficit and the 
in-service blast injury.   

There is no other competent medical evidence specifically 
indicating that the veteran's current neurological disorder 
manifested by a left hemisensorial deficit is not related to 
the in-service blast injury.

After having carefully reviewed the evidence, it is the 
Board's conclusion that the veteran's current neurological 
disorder diagnosed as a disability manifested by  a left 
hemisensorial deficit was present in service.  Hickson 
element (3) has therefore also been met.

Conclusion

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a neurological disorder, diagnosed as a disability manifested 
by left hemisensorial deficit.  Accordingly, the Board 
concludes that the relevant and probative evidence of record 
establishes that his current neurological disorder, diagnosed 
as a disability manifested by left hemisensorial deficit, was 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.

Additional comment

As was alluded to above, the veteran was diagnosed as having 
left brachial plexus impairment in Vietnam.  Service 
connection for a left brachial plexus impairment was granted 
in an October 1974 VA rating decision.  That disability is 
currently rated 20 percent disabling.  However, recent 
medical reports do not reflect a current diagnosis of left  
brachial plexus impairment.  In fact, the January 1995 VA 
examiner stated that no evidence of left brachial plexus 
impairment was detected on examination.

It appears now from the medical evidence that the disorder 
that was diagnosed as left brachial plexus impairment is part 
and parcel of the current neurological disorder, diagnosed as 
a disability manifested by  a left hemisensorial deficit, for 
which service connection has been granted.  The Board is 
aware of VA's anti-pyramiding regulation, 38 C.F.R. § 4.14 
(2005).  However, the Board cannot sever service connection 
for left brachial plexus impairment.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  This matter is referred to the RO 
for appropriate action.

2.  Entitlement to an increased disability rating for 
service-connected chloracne, currently rated as 10 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Specific rating criteria

The veteran's chloracne is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7829 
(chloracne), effective August 30, 2002.  Previously, it was 
rated 10 percent disabling by analogy to eczema under 
Diagnostic Code 7806 (eczema).

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-99 
(July 31, 2002).  Where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
117 (1997).

The RO considered the veteran's claim under the old and new 
regulatory criteria in November 2004 and April 2005 SSOC's.  
The Board will similarly apply both the old and the new 
versions of the criteria to the veteran's claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

(i.) The former schedular criteria

The veteran's service-connected skin disorder has been 
evaluated under former Diagnostic Code 7806 [eczema] as 10 
percent disabling.  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a noncompensable rating 
for symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Diagnostic Code 7806 require findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (2002).


(ii.) The current schedular criteria

Under the amended version of the regulations pertaining to 
the rating of service-connected dermatological disabilities, 
chloracne is now specifically addressed in Diagnostic Code 
7829, which provides for the following ratings: a zero 
percent rating for superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent; a 10 percent 
rating for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck; and a maximum 
rating of 30 percent for deep acne (deep inflamed nodules and 
pus- filled cysts) affecting 40 percent or more of the face 
and neck.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2005).  
Diagnostic Code 7829 did not exist prior to August 20, 2002.

Diagnostic Code 7829 also provides the option of rating the 
chloracne as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  

Under the current rating criteria for skin disorders, 
Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is provided when at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed area is affected; or, 
when intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Finally, a 60 
percent rating is provided when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As was noted above, the RO has rated the veteran's skin 
disability under both former Diagnostic Code 7806 [eczema] 
and current diagnostic code 7829 [chloracne].  After careful 
review of the record, the Board concludes that the current 
Diagnostic Code 7829 is not the most appropriate, given the 
character of the veteran's disability.  

The medical evidence of record indicates that service 
connection was granted for an atypical chloracne involving 
the trunk.  Although recent VA examiners have not diagnosed 
chloracne as such, but rather as an unspecified follicular 
skin disability.
The medical evidence does not reflect any findings of deep 
acne (deep inflamed nodules and pus-filled cysts).  The March 
2005 VA examiner noted that the skin disability did not fit 
the classic description of chloracne, which includes large 
dilated follicles and comedones with surrounding inflammation 
in the cheek, periorbital and postauricular area.  

Based on this recent medical evidence, the Board concludes 
that current Diagnostic Code 7829 is not applicable, even 
though service connection was granted for chloracne.  The 
Board believes that the old and the current Diagnostic Code 
7806 is the most appropriate code for rating the veteran's 
skin disability in that it encompasses "the predominant 
disability", i.e., diffuse follicular erythema with 
hyperkeratotic spines in several of the follicular orifices 
over the flanks, abdomen, and back.

The March 2005 VA examiner stated that there was no scarring.  
Therefore, the old and new Diagnostic Codes 7801-7805 are not 
applicable.

Therefore, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under both the former Diagnostic Code 
7806 and the current Diagnostic Code 7806.

Mittleider concerns

As noted above, the report of the December 1996 VA 
examination reflects that the veteran had lesions on his chin 
that appeared to eczematous in nature.  Also, in January 
1997, xerosis was diagnosed.  Moreover, at the August 2001 VA 
examination was diagnosed.  The August 2001 VA examiner 
indicated that it was likely that the candida intertrigo was 
related to the veteran's diabetes.  The Board is precluded 
from differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, 
the most recent medical evidence does not reflect that the 
veteran currently has lesions involving his chin, xerosis, or 
candida intertrigo.  Therefore, differentiating between 
symptomatology attributed to the service-connected disability 
involving the trunk and a non-service-connected disability is 
not at issue.

Schedular rating

(i) The former schedular criteria

The competent medical evidence shows that the veteran's 
follicular skin disability involving the trunk is manifested 
by extensive lesions.  The veteran's service-connected skin 
disability is manifested by diffuse follicular erythema with 
hyperkeratotic spines in several of the follicular orifices 
over the flanks, abdomen, and back.  It affects 20 percent of 
the entire body.  Additionally, the veteran reported constant 
itching in January 1997.  As such, a 30 percent disability 
rating under the old Diagnostic Code 7806 is warranted.

However, the competent medical evidence does not show that 
the veteran's follicular skin disability involving the trunk 
warrants the assignment of an even higher 50 percent rating.  
The skin disorder is not manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, nor is it exceptionally repugnant.  
Ulceration was not noted at any of the three VA examinations 
or at the dermatological physical examination in January 
1997.  Although xerosis was diagnosed in January 1997, 
exfoliation was not found on the two most recent VA 
examinations, which were completed in August 2001 and March 
2005.  Similarly, crusting was noted at any of the three VA 
examinations or at the dermatological physical examination in 
January 1997. 

Moreover, there is no evidence of systemic manifestations, 
such as fever, weight loss, and hypoproteinemia.  There is no 
evidence of nervous manifestations, that is, neurological 
manifestations due to the skin disorder.  [The sensory loss 
on the veteran's left side has been dealt with in detail 
above; there is no indication that it is related to his skin 
disorder.]  Furthermore, there is no evidence that the 
follicular skin disability is exceptionally repugnant.  It is 
not in exposed areas, and is limited to 20 percent of the 
entire body.  Also, the March 2005 VA examiner reported that 
there was no disfigurement of the trunk.

(ii) The current schedular criteria

The report of the March 2005 VA examination shows that the 
follicular skin disability affects approximately 20 percent 
of the veteran's entire body.  Therefore, a 30 percent 
disability rating under the new criteria is warranted.  

Because the skin disability is limited to approximately 20 
percent of the veteran's entire body and zero percent of 
exposed areas and does not require any systemic therapy, a 
higher, 60 percent disability rating under the current 
schedular criteria is not warranted.  In that regard, the 
reports of the August 2001 and March 2005 VA examinations 
reflect that the veteran was not currently treating his 
follicular skin disability and that he had only used creams 
and antihistamines in the past.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Board notes the veteran's assertion in his hearing and at 
the December 1996 VA examination that the follicular skin 
disability affects the inside of his mouth, esophagus, and 
rectum.  See the October 2000 hearing transcript, pages 4-5.  

No medical professional has indicated that the veteran's 
follicular skin disability now affects the inside of his 
mouth, esophagus, and rectum.  In particular, the report of a 
December 2000 upper gastrointestinal endoscopy and a biopsy 
of a prominent ampulla do not reflect that any 
gastrointestinal disability is a manifestation of an external 
skin disability.

To the extent that the veteran himself believes that he has 
these extraordinary manifestations of his skin disorder, it 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is therefore entitled 
to no weight of probative value.  

Extraschedular evaluation

In an August 2005 statement, the veteran's representative 
raised the matter of referral of this issue for consideration 
of an extraschedular rating.  Therefore, the Board will 
address the matter of referral of this issue for 
consideration of an extraschedular rating.
.
The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

The record does not show that the veteran has required 
frequent hospitalizations for his skin disability.  In fact, 
the record does not reflect that he has been hospitalized at 
all for his skin disability.

Additionally, there is not shown to be objective evidence of 
marked interference with employment due to the skin 
disability, such as to trigger consideration of the 
extraschedular provisions.  In particular, the records from 
the Social Security Administration reflect that the veteran 
is receiving Social Security disability benefits for 
psychiatric problems.  There is nothing in the evidence of 
record to indicate that the service-connected follicular skin 
disability causes impairment with employment over and above 
that which is contemplated in the now assigned 30 schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In any event, as noted in the Introduction the veteran has 
been granted TDIU, so the matter of referral for 
extraschedular consideration is effectively moot in any 
event.

Conclusion

In summary, for reasons and bases explained above, the Board 
concludes that a 30 percent disability rating is assigned for 
the veteran's service-connected follicular skin disability.  
The appeal is allowed to that extent.


ORDER

Service connection for a neurological disorder, diagnosed as 
left hemisensorial deficit, is granted.

Entitlement to an increased disability evaluation of 30 
percent is granted for service-connected follicular skin 
disability, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


